department of the treasury internal_revenue_service washington d c date number info release date cc psi --------- conex-104482-09 u i l ------------------------------------------- ---------------------------- ----------------------------------- -------------------------- dear ---------------- this is in response to your letter dated date on behalf of---------- ------------------------------ taxpayer in which you seek to adopt the method described in sec_174 of the internal_revenue_code to treat research_and_experimental_expenditures r e expenditures relating to taxpayer’s development of -------------------- --------------------------------------as deductible expenses and not chargeable to capital_account the following information is provided to you pursuant to section dollar_figure of revproc_2009_1 2009_1_irb_1 date this information_letter is advisory only and has no binding effect on the internal_revenue_service irs expenses not chargeable to capital_account expenditures to which the election applies are allowed as a deduction a taxpayer may elect this method without the consent of the secretary_of_the_treasury for the taxpayer’s first taxable_year in which r e expenditures are paid_or_incurred if the taxpayer elects this method the method will apply to all r e expenditures paid_or_incurred by the taxpayer for the tax_year and must be adhered to for all subsequent years unless with permission of the secretary a change is authorized for all or part of such r e expenditures the statute also provides that a taxpayer may adopt this method at any time with the consent of the secretary amortize treat as deferred expenses r e expenditures over a period of not less than months the taxpayer may elect this method without the consent of the secretary for the taxpayer’s first taxable_year in which r e expenditures are paid_or_incurred if the taxpayer elects this method the method and the period selected must be adhered sec_174 provides that a taxpayer may elect to treat r e expenditures as sec_174 provides that a taxpayer may elect under regulations to sec_1_174-1 of the income_tax regulations provides that if the taxpayer sec_1_174-3 of the income_tax regulations provides rules for making the conex-104482-09 to for the tax_year of the election and all subsequent years unless with the approval of the secretary a change is authorized with respect to part or all of such r e expenditures the election under sec_174 will not apply to any expenditure paid_or_incurred in a tax_year before the year for which the election is made does not elect to expense under sec_174 or defer and amortize expenses under sec_174 for the first taxable_year in which r e expenditures are paid_or_incurred r e expenditures must be charged to capital_account sec_1_174-1 also clarifies that r e expenditures to which sec_174 applies may relate to a general research program or to a particular project election to expense r e expenditures under sec_174 and for requesting permission to change to or from that method sec_1_174-3 provides that if a taxpayer adopts the method provided in sec_174 the method applies to all r e expenditures paid_or_incurred in the taxable_year of adoption and all subsequent taxable years unless a different method is authorized by the commissioner of internal revenue under sec_174 with respect to part or all of the r e expenditures sec_1_174-3 provides that the consent of the commissioner is not required if the taxpayer adopts the method for the first taxable_year in which he pays or incurs r e expenditures however if the taxpayer fails to adopt the method for the first taxable_year in which the taxpayer incurs r e expenditures the taxpayer cannot do so in subsequent taxable years without obtaining the consent of the commissioner in addition a taxpayer may not use in the same tax_year more than one method for any particular project in revproc_2008_52 i r b date the irs provides procedures under which a taxpayer may obtain the automatic consent of the commissioner to change certain methods_of_accounting appendix section dollar_figure of revproc_2008_52 includes procedures for taxpayers to obtain automatic consent to change their treatment of r e expenditures the url for the revproc_2008_52 is http www irs gov irb 2008_36_irb ar09 html also appendix section b provides information regarding a change in the treatment of computer_software costs under revproc_2000_50 2000_2_cb_601 as modified by revproc_2007_16 2007_4_irb_358 but see section of the appendix for making that change this letter should not be regarded as a private_letter_ruling nor relied upon as conex-104482-09 such if you have any questions you may contact ----------------at---------------------- enclosure paul f handleman chief branch office of associate chief_counsel passthroughs special industries sincerely
